Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 20, 2013. The order, insofar as appealed from, granted a preliminary injunction enjoining defendant from removing plaintiff from its list of participating providers.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on September 2, 2014, and filed in the Erie County Clerk’s Office on September 3, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, PJ., Peradotto, Carni and Valentino, JJ.